DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/21/2021 have been entered.  Claims 1, 4-6, 8, 12, 14, 17-19, and 21-29 remain pending.
The Prior Art is:
Estep et al., U.S. Patent Publication 2003/0102132, hereinafter Estep
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because a new grounds of rejection is being applied.  In the interest of compact prosecution, Examiner wishes to respond to specific arguments presented.
Regarding Claims 1, 8, and 14, Applicant argues that the references in questions (primarily Estep) fail to disclose the features of activating the release tool based on matching logical identifiers and receiving commands from a control unit located proximate the wellhead.  Examiner disagrees with such a characterization as Estep discloses that the disconnect tool uses conductor lines in the tool string which connect to surface and are used to communicate disconnect commands based on matching command addresses send to the tool (Paragraphs 0055, 0056).  If a more specific method or structure related to the logical identifier is intended, such a recitation would be required.  Regarding the amendment which relates to a timestamp, a new reference is being utilized in view of the amendments as detailed below.  For this reason, arguments against the prior rejection utilizing Smith are seen as moot.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 12, 14, 17, 19, 21, 22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Estep et al., U.S. Patent Publication 2003/0102132, in view of Gissler et al., U.S. Patent 6,269,883, hereinafter referred to as Estep and Gissler.
Regarding Claim 1, Estep discloses a release tool for releasing a tool string comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit through a coil tubing conveyance with electrical conductor lines) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),
A processor having access to the memory media, wherein the memory media stores instructions executable by the processor to receive, via the communication interface, a command from the control 
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach that the command may include a timestamp to specify a future time to release the tool.
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate a future release time as taught by Gissler.  Doing so would allow a user some interval of time after the tool is indicated as stuck to resolve any issues such as reestablishing power/communication and potentially deactivating the time delay release (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 4, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore 
Regarding Claim 6, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Regarding Claim 8, Estep discloses a method for releasing a downhole tool string, the method comprising:
Receiving at a release tool (10a) via a communication interface, a command form a control unit (16) located proximate a wellhead to activate a release interface to control actuation of an actuator (motor 138) that releases the downhole tool from the string, wherein the release tool stores a first logical identifier and the command specifics a second logical identifier (Paragraph 0055),
Determining whether the first logical identifier matches the second identifier, and when the two match, activating the release interface to actuator the motor to release the tool when the proper identifier is detected (Paragraph 0055).
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach that the command may include a timestamp to specify a future time to release the tool.
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate 
Regarding Claim 12, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 14, Estep discloses a system comprising:
A downhole tool string for insertion into a subterranean well having a wellhead (20) (Paragraph 0034),
A release tool (10) releasably coupled to the downhole tool string, the release tool comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit through a coil tubing conveyance with electrical conductor lines) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),
A processor having access to the memory media, wherein the memory media stores instructions executable by the processor to receive, via the communication interface, a command from the control unit located proximate to the wellhead (as seen in Figure 1A) to activate the release interface, the 
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach that the command may include a timestamp to specify a future time to release the tool.
Additionally, Gissler teaches the use of a downhole disconnect tool which includes a surface controller (36) which is used to send signals to a downhole wireline disconnect tool (Col 17, Line 66 – Col 18, Line 26) wherein the disconnect command may include a timestamp (in the form of a time delay programed in the disconnect tool) which acts to specify a future time after the signal is received which the disconnect tool will be activated (Col 18, Line 55 – Col 19, Line 35).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the controller command signal to utilize a timestamp system to designate a future release time as taught by Gissler.  Doing so would allow a user some interval of time after the tool is indicated as stuck to resolve any issues such as reestablishing power/communication and potentially deactivating the time delay release (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 17, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Claim 19, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Regarding Claim 21, in view of the modifications presented in relation to Claim 1, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 22,  in view of the modifications presented in relation to Claim 1, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the command to the control until at surface (as part of the generic communication between the downhole tool and the uphole tool (Paragraphs 0034, 0040).  Additionally, it is noted that in the absence of a more explicit recitation of the nature of such an acknowledgement or the manner in which it is communicated, continued communication through the power/signal conductors which communicate data between each would constitute a generic acknowledgement (Paragraph 0040). 
Regarding Claim 24, in view of the modifications presented in relation to Claim 8, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 25,  in view of the modifications presented in relation to Claim 8, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the command to the control until at surface (as part of the generic communication between the downhole tool and the uphole tool (Paragraphs 0034, 0040).  Additionally, it is noted that in the absence of a more explicit recitation of the nature of such an acknowledgement or the manner in which it is communicated, continued communication through the power/signal conductors which communicate data between each would constitute a generic acknowledgement (Paragraph 0040). 
Claim 27, in view of the modifications presented in relation to Claim 14, Gissler further teaches that the time delay may be a pre-programmed feature of the tool, such that a generic surface controller may be used to program the time delay for the tool (Col 17, Line 66 – Col 18, Line 26; Col 18, Line 55 – Col 19, Line 35).
Regarding Claim 28,  in view of the modifications presented in relation to Claim 14, Estep further discloses that the memory includes programmable instructions to send an acknowledgement of the command to the control until at surface (as part of the generic communication between the downhole tool and the uphole tool (Paragraphs 0034, 0040).  Additionally, it is noted that in the absence of a more explicit recitation of the nature of such an acknowledgement or the manner in which it is communicated, continued communication through the power/signal conductors which communicate data between each would constitute a generic acknowledgement (Paragraph 0040). 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Gissler (6,269,883) as applied to Claims 1 and 14, and in further view of Lerche et al., U.S. Patent Publication 2005/0045331, hereinafter referred to as Lerche.
Regarding Claims 5 and 18, Estep in view of Gissler teaches the limitations presented in Claims 1 and 14 as previously discussed.  While Estep discloses that the release tool comprises storage for the first logical identifier (command address), it does not specify a unique non-volatile memory storage for it.
Additionally, Lerche teaches the use of a downhole tool which uses a non-volatile memory which can be programmed to have a unique identifier, wherein the non-volatile memory may either be part of a controlling micro-processor or separate from it (Paragraph 00032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Estep to include a separate non-volatile memory to store the logical identifying command signal for the disconnect tool.  Doing so merely constitutes a substitution of .  
Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Gissler (6,269,883) as applied to Claims 1, 8, and 14, and in further view of Dreggevik, U.S. Patent Publication 2007/0023191, and Griffith et al., U.S. Patent Publication 2015/0019901, hereinafter referred to as Dreggevik and Griffith.
Regarding Claims 23, 26, and 29, Estep in view of Gissler teaches the limitations presented in Claims 1, 8, and 14 are discussed above.  While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify the system includes a “heartbeat signal” to indicate an operating communication channel to a surface control unit based on an elapsed time in between receiving the signal.
Additionally, Dreggevik teaches the use of a downhole disconnect tool which maintains communication with a surface control unit (using power/electrical signals through conductors 6), and after communication is lost between the surface and the downhole tool along the conductors (as either electrical power or some generic signal) for some period of time (noting that the period can be very small), a downhole tool disconnect is actuated to release the tool (Abstract; Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuation condition of Estep to include a signal loss actuation system as taught by Dreggevik either as an alternative or in addition to the matching logical identifier signals.  Doing so merely constitutes the substitution of the manner in which the downhole actuator is activated to disconnect the tool with a reasonable expectation of success (MPEP 2143, Subsection I,B).  
Furthermore, while Estep and Dreggevik teach the above limitations as they relate to the “heartbeat” signal, they do not expressly teach that the heartbeat signal is an intermittent signal which is compared against a timeout period having a greater duration than the expected interval between normal communications.
Additionally, Griffith teaches the use of a communication system wherein a node (302) communicates with one or more additional communication points, the operation of the node is determined by comparing the responsiveness of the node by comparing intermittent signals from the node against a waiting period (320) defined as the expected time duration for communication against a timeout period (responsiveness grace period), wherein if the time between signals exceeds the responsiveness grace period, the node is treated as failed and additional actions are taken (Paragraphs 0090, 0091).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the signal detection/generation of Estep/Dreggevik to include the heartbeat signal as an intermittent signal which is compared against a standard timing interval and a timeout/deadman switch interval to determine if the tool has failed as taught by Griffith.  Doing so would give the tool a window of time during which the tool may recover and regain communication between nodes (based on the setting of the timeout window; Paragraph 0090).  Additionally, such a modification would serve as an alternative means of determining of a communication node between two points had failed, wherein it would have been obvious to substitute a generic lapse in detection for a timeout/deadman detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676